Exhibit 10.1

FIRST AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), dated as of December 11, 2015, is by and among FAMOUS DAVE’S OF
AMERICA, INC., a Minnesota corporation, D&D OF MINNESOTA, INC., a Minnesota
corporation, LAKE & HENNEPIN BBQ AND BLUES, INC., a Minnesota corporation,
FAMOUS DAVE’S RIBS, INC., a Minnesota corporation, FAMOUS DAVE’S RIBS-U, INC., a
Minnesota corporation, and FAMOUS DAVE’S RIBS OF MARYLAND, INC., a Minnesota
corporation (each individually a “Borrower” and collectively, the “Borrowers”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the
Lenders under the Credit Agreement (as hereinafter defined) (in such capacity,
the “Administrative Agent”), and the Lenders.

W I T N E S S E T H

WHEREAS, the Borrowers, certain banks and financial institutions from time to
time party thereto (the “Lenders”) and the Administrative Agent are parties to
that certain Third Amended and Restated Credit Agreement, dated as of May 8,
2015 (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement, as amended hereby);

WHEREAS, the Borrowers have requested that the Lenders make certain amendments
to the Credit Agreement as set forth herein; and

WHEREAS, the Lenders have agreed to amend the Credit Agreement subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendment to “Applicable Margin”. The definition of “Applicable Margin” in
Section 1.01 of the Credit Agreement is hereby amended in its entirety to read
as follows:

“Applicable Margin” means, for all Loans for each period commencing on an
Adjustment Date through the date immediately preceding the next Adjustment Date
(each a “Rate Adjustment Period”), the applicable percentage set forth below
corresponding to the Adjusted Leverage Ratio, as determined for the most recent
Reference Period ending immediately prior to the applicable Rate Adjustment
Period:

 

Level

  

Adjusted Leverage
Ratio

   Applicable Margin
for Eurodollar Rate
Loans (bps)     Applicable Margin
for Base Rate Loans     Applicable Margin
for Commitment
Fees  

I

   ³4.25:1.00      3.25 %      1.75 %      0.500 % 

II

   < 4.25:1.00 and ³ 4.00:1.00      3.00 %      1.50 %      0.500 % 

III

   < 4.00:1.00 and ³ 3.75:1.00      2.75 %      1.25 %      0.500 % 

IV

   < 3.75:1.00 and ³ 3.50:1.00      2.50 %      1.00 %      0.375 % 

V

   < 3.50:1.00      2.25 %      0.75 %      0.375 % 



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (a) for the period commencing on the First
Amendment Effective Date through the Adjustment Date immediately following the
date of delivery by the Borrowers to the Administrative Agent of a Compliance
Certificate for the fiscal period ending on or about December 31, 2015, the
Applicable Margin shall be the percentage set forth in Level I in the table
above; and (b) if the Borrowers fail to deliver any Compliance Certificate
pursuant to Section 6.01 hereof, then for the period commencing on the date
after the day on which such Compliance Certificate was due until the relevant
Adjustment Date, the Applicable Margin shall be that percentage corresponding to
Level I in the table above.

1.2 Amendment to “Conversion Date”. The definition of “Conversion Date” in
Section 1.01 of the Credit Agreement is hereby amended in its entirety to read
as follows:

“Conversion Date” means the First Amendment Effective Date.

1.3 Amendment to “Consolidated Cash Flow”. The definition of “Consolidated Cash
Flow” in Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new sentence at the end thereof:

With respect to the calculation of Consolidated Cash Flow, it is understood and
agreed that (A) Consolidated Cash Flow for the fiscal quarter ending as of
March 31, 2016 shall be based on Consolidated Cash Flow for the one fiscal
quarter period then ended, (B) Consolidated Cash Flow for the fiscal quarter
ending as of June 30, 2016 shall be based on Consolidated Cash Flow for the two
fiscal quarter period then ended and (C) Consolidated Cash Flow for the fiscal
quarter period ending as of September 30, 2016 shall be based on Consolidated
Cash Flow for the three fiscal quarter period then ended.

1.4 Amendment to “Consolidated Cash Flow Ratio”. The definition of “Consolidated
Cash Flow Ratio” in Section 1.01 of the Credit Agreement is hereby amended by
inserting the following new sentence at the end thereof:

With respect to the calculation of Consolidated Cash Flow Ratio, it is
understood and agreed that (A) Consolidated Cash Flow Ratio for the fiscal
quarter ending as of March 31, 2016 shall be based on Consolidated Cash Flow
Ratio for the one fiscal quarter period then ended, (B) Consolidated Cash Flow
Ratio for the fiscal quarter ending as of June 30, 2016 shall be based on
Consolidated Cash Flow Ratio for the two fiscal quarter period then ended and
(C) Consolidated Cash Flow Ratio for the fiscal quarter period ending as of
September 30, 2016 shall be based on Consolidated Cash Flow Ratio for the three
fiscal quarter period then ended.



--------------------------------------------------------------------------------

1.5 Amendment to “Consolidated Financial Obligations”. The definition of
“Consolidated Financial Obligations” in Section 1.01 of the Credit Agreement is
hereby amended by inserting the following new sentence at the end thereof:

With respect to the calculation of Consolidated Financial Obligations, it is
understood and agreed that (A) Consolidated Financial Obligations for the fiscal
quarter ending as of March 31, 2016 shall be based on Consolidated Financial
Obligations for the one fiscal quarter period then ended, (B) Consolidated
Financial Obligations for the fiscal quarter ending as of June 30, 2016 shall be
based on Consolidated Financial Obligations for the two fiscal quarter period
then ended and (C) Consolidated Financial Obligations for the fiscal quarter
period ending as of September 30, 2016 shall be based on Consolidated Financial
Obligations for the three fiscal quarter period then ended.

1.6 Amendment to “Consolidated Rental Expense”. The definition of “Consolidated
Rental Expense” in Section 1.01 of the Credit Agreement is hereby amended by
inserting the following new sentence at the end thereof:

With respect to the calculation of Consolidated Rental Expense, it is understood
and agreed that (A) Consolidated Rental Expense for the fiscal quarter ending as
of March 31, 2016 shall be based on Consolidated Rental Expense for the one
fiscal quarter period then ended, (B) Consolidated Rental Expense for the fiscal
quarter ending as of June 30, 2016 shall be based on Consolidated Rental Expense
for the two fiscal quarter period then ended and (C) Consolidated Rental Expense
for the fiscal quarter period ending as of September 30, 2016 shall be based on
Consolidated Rental Expense for the three fiscal quarter period then ended.

1.7 Amendment to “Converted Term Loan Maturity Date”. The definition of
“Converted Term Loan Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended in its entirety to read as follows:

“Converted Term Loan Maturity Date” means December 31, 2018.

1.8 Amendment to “Development Loan Availability Period”. The definition of
“Development Loan Availability Period” in Section 1.01 of the Credit Agreement
is hereby amended in its entirety to read as follows:

“Development Loan Availability Period” means the period from and including the
Closing Date to the date immediately prior to the First Amendment Effective
Date.

1.9 Amendment to “Development Loan Commitment”. The definition of “Development
Loan Commitment” in Section 1.01 of the Credit Agreement is hereby amended by
inserting the following new sentence at the end thereof:

For the avoidance of doubt, as of the First Amendment Effective Date, the
Development Loan Commitment for each of the Lenders is equal to ZERO AND
NO/100ths Dollars ($0.00).

1.10 Amendment to “Letter of Credit Sublimit”. The definition of “Letter of
Credit Sublimit” in Section 1.01 of the Credit Agreement is hereby amended in
its entirety to read as follows:

“Letter of Credit Sublimit” means an amount equal to $2,000,000.00. The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

1.11 Amendment to “Maximum Development Loan Commitment”. The definition of
“Maximum Development Loan Commitment” in Section 1.01 of the Credit Agreement is
hereby amended in its entirety to read as follows:

“Maximum Development Loan Commitment” means, as of the First Amendment Effective
Date, ZERO AND NO/100ths Dollars ($0.00).



--------------------------------------------------------------------------------

1.12 Amendment to “Maximum Revolving Credit Loan Commitment”. The definition of
“Maximum Revolving Credit Loan Commitment” in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:

“Maximum Revolving Credit Loan Commitment” means THREE MILLION AND NO/100ths
Dollars ($3,000,000.00); provided, however, upon the effective date of any
termination of the Revolving Credit Commitments in accordance with Section 2.11,
the Maximum Revolving Credit Loan Commitment shall be reduced to ZERO AND
NO/100ths Dollars ($0.00).

1.13 Amendment to “Revolving Credit Maturity Date”. The definition of “Revolving
Credit Maturity Date” in Section 1.01 of the Credit Agreement is hereby amended
in its entirety to read as follows:

“Revolving Credit Maturity Date” means December 31, 2018.

1.14 Amendment to Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended by inserting the following new definition in the appropriate
alphabetical order therein:

“First Amendment Effective Date” means December 11, 2015.

1.15 Amendment to Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended by deleting the definitions of “Incurrence Ratio” and “Permitted Stock
Repurchase” in their entireties.

1.16 Amendment to Section 2.01(d). Section 2.01(d) of the Credit Agreement is
hereby amended in its entirety to read as follows:

(d) On the Conversion Date, the Total Development Loan Outstandings as of such
date shall be converted to a term loan (the “Converted Term Loans”). As of the
First Amendment Effective Date, the Maximum Development Loan Commitment shall be
reduced to ZERO AND NO/100ths Dollars ($0.00). No amount of the Converted Term
Loans repaid or prepaid by the Borrower may be reborrowed hereunder. The
Converted Term Loans may be Base Rate Loans, Eurodollar Rate Loans or One-Month
LIBO Rate Loans. For the avoidance of doubt, the aggregate principal amount of
the Converted Term Loans as of the First Amendment Effective Date shall be equal
to $12,000,000.

1.17 Amendment to Section 2.03(d). Section 2.03(d) of the Credit Agreement is
hereby amended in its entirety to read as follows:

(d) The Borrowers shall make mandatory principal prepayments of the Loans in
amounts equal to the applicable percentage of the aggregate net cash proceeds as
set forth below from any Disposition (other than any Disposition permitted
pursuant to, and in accordance with, clauses (a) through (d) of Section 7.05):

(i) when the Adjusted Leverage Ratio is greater than or equal 5.00 to 1.00 for
the most recently ended Reference Period for which financial statements were
delivered hereunder, one hundred percent (100%) of such net cash proceeds;



--------------------------------------------------------------------------------

(ii) when the Adjusted Leverage Ratio is less than 5.00 to 1.00 but greater than
or equal to 4.50 to 1.00 for the most recently ended Reference Period for which
financial statements were delivered hereunder, seventy-five percent (75%) of
such net cash proceeds;

(iii) when the Adjusted Leverage Ratio is less than 4.50 to 1.00 but greater
than or equal to 4.00 to 1.00 for the most recently ended Reference Period for
which financial statements were delivered hereunder, fifty percent (50%) of such
net cash proceeds; and

(iv) when the Adjusted Leverage Ratio is less than 4.00 to 1.00 for the most
recently ended Reference Period for which financial statements were delivered
hereunder, twenty-five percent (25%) of such net cash proceeds.

Such prepayments shall be made within three (3) Business Days after the date of
receipt of the net cash proceeds of any such Disposition by such Borrower. All
mandatory prepayments pursuant to Section 2.03(d) shall be applied (i) first, to
the Converted Term Loans in such order and such manner as Administrative Agent
shall determine in its Sole Discretion and (ii) second, to the Total Revolving
Credit Outstandings, without a corresponding reduction in the Maximum Revolving
Credit Loan Commitment. Any prepayment of principal of any Loans shall include
all interest accrued thereon to the date of such prepayment.

1.18 Amendment to Section 2.04(b). Section 2.04(b) of the Credit Agreement is
hereby amended in its entirety to read as follows:

(b) Converted Term Loan Amortization. In addition to any other payments due
under this Agreement, on the first Business Day of each month commencing after
the First Amendment Effective Date, the Borrowers shall pay to the
Administrative Agent for the account of the applicable Lenders, as a principal
reduction of the Converted Term Loans, in consecutive monthly installments in an
amount equal to $150,000. Notwithstanding the principal amortization payments
provided for herein, the Outstanding Amount of the Converted Term Loans shall be
fully due and payable on the Converted Term Loan Maturity Date. No principal
balance reduction of the Converted Term Loans may be reborrowed.

1.19 Amendment to Section 6.19. Section 6.19 of the Credit Agreement is hereby
amended in its entirety to read as follows:

6.19 Use of Proceeds. The Borrowers shall use the proceeds of (i) the Revolving
Credit Loans for general corporate purposes and (ii) the Development Loans to
finance Capital Expenditures and acquisitions.

1.20 Amendment to Section 7.06. Section 7.06 of the Credit Agreement is hereby
amended in its entirety to read as follows:

7.06 Restricted Payments. Directly or indirectly, declare, or pay or make any
Restricted Payment, or set aside or otherwise deposit or invest any sums for
such purpose, or agree to do any of the foregoing; provided, however, that
Restricted Payments from one Borrower to another Borrower (only to the extent
that the same may lawfully be made by such Borrower in accordance with
applicable Laws), so long as (1) no Default or Event of Default shall have
occurred and be continuing or would result after giving effect to such
Restricted Payment and (2) Borrowers will be in pro forma compliance with the
financial covenants set forth in Article XIV hereof as of the most recently
ended Reference Period for which financial statements were delivered hereunder
on a pro forma basis both before and after giving effect to such Restricted
Payment.



--------------------------------------------------------------------------------

1.21 Amendment to Section 10.01(c). Section 10.01(c) of the Credit Agreement is
hereby amended in its entirety to read as follows:

(c) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05(a),
6.05(c), 6.10, 6.14, or Article VII, or Section 14.01, 14.02, 14.03 or 14.05; or

1.22 Amendment to Section 14.01. Section 14.01 of the Credit Agreement is hereby
amended in its entirety to read as follows, effective as of September 30, 2015:

14.01 Adjusted Leverage Ratio. As of the end of any fiscal quarter referenced in
the table below, the Adjusted Leverage Ratio for the Reference Period then ended
shall not exceed the ratio set forth opposite such fiscal quarter:

 

Fiscal Quarter

  

Ratio

FQ3 2015

   5.25:1.00

FQ4 2015 through FQ4 2016

   5.50:1.00

FQ1 2017

   5.25:1.00

FQ2 2017

   5.00:1.00

FQ3 2017

   4.75:1.00

FQ4 2017

   4.50:1.00

FQ1 2018

   4.25:1.00

FQ2 2018 and each FQ thereafter

   4.00:1.00

1.23 Amendment to Section 14.02. Section 14.02 of the Credit Agreement is hereby
amended in its entirety to read as follows, effective as of September 30, 2015:

14.02 Consolidated Cash Flow Ratio. As of the end of any fiscal quarter, the
Consolidated Cash Flow Ratio for the Reference Period then ended shall not be
less than the ratio set forth opposite such fiscal quarter:

 

Fiscal Quarter

  

Ratio

FQ3 2015

   1.35:1.00

FQ4 2015

   1.20:1.00

FQ1 2016

   1.15:1.00

FQ2 2016

   1.25:1.00

FQ3 2016 and thereafter

   1.35:1.00

1.24 Amendment to Section 14.03. Section 14.03 of the Credit Agreement is hereby
amended in its entirety to read as follows:

14.03 Capital Expenditures. No Borrower shall, nor shall any Borrower permit any
Subsidiary to, directly or indirectly make or become legally obligated to make
(i) for the fiscal quarter ending December 31, 2015, any Growth Capital
Expenditures and (ii) for each fiscal year thereafter, Growth Capital
Expenditures costing in excess of $2,000,000 in the aggregate for the Borrowers
and their Subsidiaries during any such fiscal year; provided, that that in each
case, the Borrowers shall have at least $2,000,000 in unrestricted cash at the
time of the making of any such Growth Capital Expenditure and after giving
effect thereto.



--------------------------------------------------------------------------------

1.25 Amendment to Article XIV. Article XIV of the Credit Agreement is hereby
amended by inserting the following new Section 14.05 at the end thereof:

14.05 Minimum Consolidated EBITDA. As of the end of each fiscal quarter
referenced in the table below, Consolidated EBITDA for such fiscal quarter then
ended shall not be less than the minimum amount set forth opposite such fiscal
quarter:

 

Fiscal Quarter

   Minimum Consolidated
EBITDA  

FQ1 2016

   $ 1,800,000   

FQ2 2016

   $ 2,400,000   

FQ3 2016

   $ 2,100,000   

FQ4 2016

   $ 1,700,000   

1.26 Amendment to Schedule 2.01. Schedule 2.01 to the Credit Agreement is hereby
amended in its entirety to read in the form of Schedule 2.01 attached hereto.

ARTICLE II

CONDITIONS

2.1 Closing Conditions. This Agreement shall be deemed effective as of the date
set forth above (the “First Amendment Effective Date”) (other than the
amendments set forth in Sections 1.19 and 1.20 herein, which shall be effective
as of September 30, 2015) upon satisfaction of the following conditions (in form
and substance satisfactory to the Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Agreement duly executed by the Borrowers, the Administrative Agent and the
Lenders.

(b) Officer’s Certificate. The Administrative Agent shall have received a
certificate from a Responsible Officer of each Borrower, in form and substance
acceptable to the Administrative Agent, (i) certifying that (A) no changes have
been made to the articles or certificate of incorporation of formation of each
Borrower since the Closing Date, (B) no changes have been made to the bylaws or
governing document of each Borrower since the Closing Date, other than the
amendment to the bylaws of Famous Dave’s of America, Inc. approved by its
shareholders on November 16, 2015, (C) all representations and warranties of the
Borrowers contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct on and as of the First Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date and (D) no Default or Event of Default exists after giving effect
to this Agreement and (ii) attaching thereto (A) the resolutions duly adopted by
the board of directors (or other governing body) of each Borrower authorizing
and approving the transactions contemplated by this Agreement and the execution,
delivery and performance of this Agreement and (B) attaching thereto a
certificate as of a recent date of the good standing of each Borrower under the
laws of its jurisdiction of organization.

(c) Opinions of Counsel. The Administrative Agent shall have received favorable
opinions of counsel to the Borrowers addressed to the Administrative Agent and
each Lenders with respect to the Borrowers, this Agreement and such other
matters as the Administrative Agent shall reasonably request.



--------------------------------------------------------------------------------

(d) First Amendment Mandatory Prepayment. The Administrative Agent shall have
received, for the account of the Lenders, a mandatory principal prepayment on
the Loans in an aggregate amount equal to $5,139,999.87 which shall be applied
to the Total Development Loan Outstandings and the Total Revolving Credit
Outstandings in such order and such manner as Administrative Agent shall
determine in its Sole Discretion.

(e) Fees and Out of Pocket Costs. The Administrative Agent shall have received
the fees required pursuant to the Fee Letter dated as of December 11, 2015
between the Borrowers and Wells Fargo Bank, National Association. In addition,
the Borrowers shall have paid any and all reasonable, documented out-of-pocket
costs incurred by the Administrative Agent (including the fees and expenses
Moore & Van Allen PLLC as legal counsel to the Administrative Agent) and all
other fees and amounts required to be paid to the Administrative Agent in
connection with this Agreement to the extent invoiced prior to the date hereof.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the First Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Agreement. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

3.2 Release of Administrative Agent. In consideration of the Administrative
Agent’s and the Lenders’ willingness to enter into this Agreement, each Borrower
effective on the date hereof hereby releases and forever discharges the
Administrative Agent, the Lenders, Affiliates of the Lenders and each of their
respective officers, employees, representatives, agents, counsel and directors
from any and all actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act in connection with the Credit Agreement and
the other Loan Documents on or prior to the date hereof.

3.3 Representations and Warranties of the Borrowers. Each of the Borrowers
represents and warrants as follows:

(a) Each Borrower and each Subsidiary thereof has the right, power and authority
and has taken all necessary corporate and other action to authorize the
execution, delivery and performance of this Agreement in accordance with its
terms.

(b) This Agreement has been duly executed and delivered by the duly authorized
officers of each Borrower that is a party hereto and constitutes the legal,
valid and binding obligation of each Borrower that is a party hereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.



--------------------------------------------------------------------------------

(c) No consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement.

(d) The representations and warranties set forth in Article V of the Credit
Agreement and any other Loan Document are true and correct as of the date
hereof, except for any such representation and warranty that specifically refers
to an earlier date, in which case such representation and warranty shall be true
and correct as of such earlier date.

(e) After giving effect to this Agreement, no Default or Event of Default
exists.

(f) The Loan Documents continue to create a valid security interest in, and Lien
upon, the Collateral, in favor of the Administrative Agent, for the benefit of
the Lenders, which security interests and Liens are perfected in accordance with
the terms of the Loan Documents and prior to all Liens other than Permitted
Encumbrances.

(g) Except as specifically provided in this Agreement, the Obligations of the
Borrowers are not reduced or modified by this Agreement and are not subject to
any offsets, defenses or counterclaims.

3.4 Reaffirmation of Obligations and Security Interests. Each Borrower hereby
ratifies the Credit Agreement, as amended hereby, and each other Loan Document
to which it is a party and acknowledges and (a) reaffirms that (i) it is bound
by all terms of the Credit Agreement, as amended hereby, and each other Loan
Document to which it is a party applicable to it, and (ii) it is responsible for
the observance and full performance of its respective obligations under the Loan
Documents, (b) affirms that each of the Liens granted in or pursuant to the Loan
Documents are valid and subsisting and (c) agrees that this Agreement shall in
no manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Loan Documents.

3.5 Loan Document. This Agreement shall constitute a Loan Document under the
terms of the Credit Agreement.

3.6 Entirety. This Agreement and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.7 Counterparts, Telecopy. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Agreement by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

3.8 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

3.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective permitted successors and
assigns.



--------------------------------------------------------------------------------

3.10 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 15.18 and 15.19 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[Signature pages to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed on the date first above written.

 

FAMOUS DAVE’S OF AMERICA, INC., a Minnesota corporation By:  

/s/ Adam Wright

Name:   Adam Wright Title:   Chief Executive Officer D&D OF MINNESOTA, INC., a
Minnesota corporation By:  

/s/ Richard Pawlowski

Name:   Richard Pawlowski Title:   Chief Financial Officer LAKE & HENNEPIN BBQ
AND BLUES, INC., a Minnesota corporation By:  

/s/ Richard Pawlowski

Name:   Richard Pawlowski Title:   Chief Financial Officer FAMOUS DAVE’S RIBS,
INC., a Minnesota corporation By:  

/s/ Richard Pawlowski

Name:   Richard Pawlowski Title:   Chief Financial Officer FAMOUS DAVE’S RIBS-U,
INC., a Minnesota corporation By:  

/s/ Richard Pawlowski

Name:   Richard Pawlowski Title:   Chief Financial Officer FAMOUS DAVE’S RIBS OF
MARYLAND, INC., a Minnesota corporation By:  

/s/ John P. Beckman

Name:   John P. Beckman Title:   President



--------------------------------------------------------------------------------

AGENTS AND LENDERS:     WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, L/C Issuer and Lender     By:  

/s/ Denise Crouch

    Name:  

Denise Crouch

    Title:  

Vice President



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND PRO RATA SHARES

 

Lender

   Revolving Loan
Commitment      Pro Rata Share  

Wells Fargo Bank, National Association

   $ 3,000,000.00         100 % 

Total

   $ 3,000,000.00         100 % 

 

Lender

   Development Loan
Commitment      Pro Rata Share  

Wells Fargo Bank, National Association

   $ 0.00         100 % 

Total

   $ 0.00         100 % 

 

Lender

   Converted Term Loans      Pro Rata Share  

Wells Fargo Bank, National Association

   $ 12,000,000         100 % 

Total

   $ 12,000,000         100 % 